 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   KEONG CHIEW,                      No.   2:18-CV-02629-TLN-CKD
12                  Plaintiff,
13        v.                           ORDER
14   FCA US LLC,
15                  Defendant.
16

17        Each of the parties in the above-captioned case has filed a

18   “Consent to Proceed Before a United States Magistrate.” See 28

19   U.S.C. § 636(c).   According to E.D. Cal. R. 305, both the

20   district court judge assigned to the case and the magistrate

21   judge must approve the reference to the magistrate judge.

22        The undersigned has reviewed the file herein and recommends

23   that the above-captioned case be assigned and referred to the

24   magistrate judge for all further proceedings and entry of final

25   judgment.

26        IT IS HEREBY ORDERED that the Clerk of the Court reassign

27   this case to the Honorable Carolyn K. Delaney, Magistrate Judge.

28   The parties shall take note that all documents hereafter filed
                                       1
 1   with the Clerk of the Court shall bear case number 2:18-cv-02629-
 2   CKD.     All currently scheduled dates presently set before Judge
 3   Nunley are hereby VACATED.
 4          Dated: 10/17/2018
 5

 6

 7

 8

 9

10
            Having also reviewed the file, I accept reference of this
11
     case for all further proceedings and entry of final judgment.
12
     Dated:     October 17, 2018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
